Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6, 11-12, 14-20 and 35 are cancelled.
Claims 7-10, 13, 21-34 and 36 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the IDS is included with this Office Action.

Specification
The amendments to the Specification field on 29 November 2021 are acknowledged and accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Eric Grabski on 18 February 2022.
The application has been amended as follows: 
Please amend claims 24, 30, 32 and 36 as follows:
24. A system for managing a position management protocol for a person to reduce the development of pressure ulcers, the system comprising: 
a wearable sensor device configured to be secured to the person or secured to an article worn by the person, the wearable sensor device including at least one sensor configured to generate sensor data over time indicating a torso inclination angle of the person's torso and sensor data indicating a lateral orientation of the person; and 
a processor communicatively coupled with the at least one sensor and configured to: 
access the position management protocol for the person, wherein the position management protocol defines a time or frequency threshold that specifies a threshold duration of time spent in a particular lateral orientation or a threshold frequency of changes in the lateral orientation of the person; 
receive, from the at least one sensor, inclination angle sensor data indicating the torso inclination angle; 
automatically adjust the time or frequency threshold defined by the position management protocol as a function of the torso inclination angle indicated by the sensor data; [[and]] 
subsequently apply the adjusted time or frequency threshold to the sensor data indicating the lateral orientation of the person; 
determine, based on the adjusted time or frequency threshold applied to the sensor data indicating the lateral orientation of the person, a recommended repositioning of the person to reduce the development of a pressure ulcer; 
cause an output device to output a human-perceptible repositioning notification in response to determining the recommended repositioning of the person; 

 determine whether the identified orientation change of the person meets or exceeds the adjusted time or frequency threshold.

30. The system of claim 28, wherein automatically adjusting the time or frequency threshold as a function of the indicated by the sensor data comprises automatically increasing or decreasing the maximum duration for the particular lateral orientation of the person as a function of the indicated by the sensor data.

32. The system of claim 31, wherein automatically adjusting the time or frequency threshold as a function of the indicated by the sensor data comprises automatically increasing or decreasing the minimum relief duration as a function of the indicated by the sensor data.

36. A method for managing a position management protocol for a person to reduce the development of pressure ulcers, the method comprising:
 implementing the position management protocol for the person, wherein the position management protocol defines a lateral rotation angle threshold for defining a lateral rotation of the person to or from a right-rotated orientation or a left-rotated orientation; 
generating inclination angle sensor data associated with the person's torso using at least one sensor of a wearable sensor device directly or indirectly secured to the person;
automatically adjusting, by a processor communicatively coupled with the at least one sensor, the lateral rotation angle threshold as a function of the inclination angle sensor data; 
after adjusting the lateral rotation angle threshold, receiving, from the wearable sensor device, orientation-related sensor data associated with the person's orientation; 
 identifying a lateral rotation of the person to or from the right-rotated orientation or left-rotated orientation based on the orientation-related sensor data and the adjusted lateral rotation angle threshold;
outputting a human-perceptible notification based on the identified lateral rotation of the person to or from the right-rotated orientation or left-rotated orientation; and 
performing a lateral movement of the person in response to the human-perceptible notification to reduce the development of a pressure ulcer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	A. Claims 7-10, 13, 21-23 and 36 are statutory and patent-eligible under 35 USC 101 as the claims recite the steps effecting (as in claim 7) and performing (as in claim 36) a lateral movement of the person in response to a human-perceptible notification (as in claims 7 and 36) wherein the notification is based on an identified lateral rotation of the person to or from a right-rotated orientation or left-rotated orientation (as in claims 7 and 36). These steps integrate the recited abstract ideas of determining a torso inclination angle of a person’s torso based on torso inclination angle sensor data ( as in claim 7), adjusting the lateral rotation angle threshold as a function of the torso inclination angle (as in claim 7) and as a function of the inclination angle sensor data (as in claim 36) and identifying a lateral rotation of the person to or from the right-rotated orientation or left-rotated orientation based on the orientation-related sensor data and the adjusted lateral rotation angle threshold (claims 7 and 26) into a Further, under Step 2B the additional elements recited in claims 7 and 26, when considered in combination, provide an inventive concept as the combination of the steps of accessing (as in claim 7) and implementing (as in claim 36) a position management protocol defining a lateral rotation angle threshold for defining a lateral rotation of the person to or from a right-rotated orientation or a left-rotated orientation, generating torso inclination angle sensor data (as in claim 7) and generating inclination angle sensor data associated with the person’s torso (as in claim 36), receiving orientation-related sensor data from the wearable sensor device (as in claims 7 and 36), outputting a human-perceptible notification based on the identified lateral rotation of the person (as in claims 7 and 36) and effecting (as in claim 7) and performing (as in claim 36) a lateral movement of the person in response to the human-perceptible notification (as in claims 7 and 36) are steps which are not well-understood, routine and conventional in the field of patient repositioning monitoring and management.
	B. Claims 24-34 are statutory and patent-eligible under 35 USC 101 as the claims are directed to a system for managing a position management protocol for a person to reduce the development of pressure ulcers. While claim 24 recites the abstract ideas of adjust a time or frequency threshold as a function of torso inclination angle, apply the adjusted time or frequency threshold to the sensor data, determine a recommended repositioning of the person, identify an orientation change of the person and determine whether the identified orientation change meets or exceeds a time or frequency threshold, claim 24 recites additional elements which in combination provide an inventive concept.  These elements include a wearable sensor device including at least one sensor configured to generate sensor data over time indicating a torso inclination angle and sensor data indicating a lateral orientation of the a processor configured to access the position management protocol for the person, wherein the position management protocol defines a time or frequency threshold, receive from the at least one sensor inclination angle sensor data indicating the torso inclination angle and cause the outputting of a human-perceptible repositioning notification in response to determining the recommended repositioning of the person. These additional elements, when considered in combination, are not well-understood, routine and conventional in the field of patient repositioning monitoring and management and therefore, under Step 2B provide an inventive concept that is sufficient to render the claims significantly more than the recited abstract ideas. 
C. Claims 7-10, 13, 21-23 and 36  are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of patient monitoring and pressure ulcer management methods does not teach or fairly suggest methods for managing a position management protocol including the adjustment of a lateral rotation angle threshold defined in a position management protocol as a function torso inclination angle and, including a step identifying a lateral rotation of the person to or from the right-rotated orientation or left-rotated orientation based on orientation related sensor data and the adjusted lateral rotation angle threshold  (as in claims 7 and 36). The closest pertinent prior art in the field teaches the adjustment of an angle in a laterally inclined position to either 30 or 90 degrees based on the patient’s condition and the propensity of developing bed sores but does not teach or suggest that said adjustment is made as a function of the patient’s torso inclination angle. See the references to Young, Defloor and Moore cited as Pertinent Prior Art in the Office Action mailed on 2 September 2021. The only reference which refers to a relationship between a lateral rotation angle concurrently with a torso inclination angle is in the cited prior art to Okawa, M. et al; “Measuring the pressure applied to the skin surrounding pressure ulcers while patients are nursed in the 30° position”; J Tissue Viability, 2005 Jan; 15(1):3-8 (cited by the Examiner as Pertinent Prior Art in the Office Action mailed on 2 October 2019 ) who refers to the “Rule of 30” in which patients are positioned in a 30 degree laterally inclined 
D. Claims 24-34 are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of patient monitoring and pressure ulcer management systems does not teach or fairly suggests systems for managing a position management protocol configured to adjust a time or frequency threshold defined in a position management protocol as a function of the torso inclination indicated by sensor data generated by a sensor secured to a person and, further configured to determine a recommended repositioning of the person based on the adjusted time or frequency threshold applied to the sensor data . The closest pertinent prior art in the field teaches that the standard repositioning recommended for bedridden patient is between 2-3 hours and up to 4 hours and that the time in which a patient remains in a specific position should is determined based on the observed onset of a pressure ulcer formation and the grade of said pressure ulcer. See Defloor T. et al. cited as Pertinent Prior Art in the Office Action mailed on 2 September 2021. This standardized protocol does not consider the inclination of the patient’s torso as a parameter for determining a limit on the frequency of repositioning and the time the patient remains in a given position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-10, 13, 21-34  and 36 are allowed.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIE ARCHER/Examiner, Art Unit 1631       
                                                                                                                                                                                                 /Lori A. Clow/Primary Examiner, Art Unit 1631